FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 15-0686

 ARMSTRONG INTERNATIONAL                          §
 SERVICES, INC.                                   §
                                                                                  Dallas County,
 v.                                               §
 KELLEY/WITHERSPOON, LLP,                         §
                                                                                    5th District.
 KEVIN KELLEY AND NURU                            §
 WITHERSPOON                                      §




                                                                                    April 1, 2016

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, ARMSTRONG INTERNATIONAL SERVICES,
 INC., pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of May, 2016.



                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk